MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                        FILED
regarded as precedent or cited before any                               Jul 17 2020, 8:58 am
court except for the purpose of establishing                                 CLERK
the defense of res judicata, collateral                                  Indiana Supreme Court
                                                                            Court of Appeals
estoppel, or the law of the case.                                             and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Mark J. Crandley                                         Darryn L. Duchon
Barnes & Thornburg LLP                                   Indianapolis, Indiana
Indianapolis, Indiana
                                                         Monty K. Woolsey
                                                         Cross Glazier & Burroughs, P.C.
                                                         Carmel, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Ashley E. Shelton,                                       July 17, 2020
Appellant-Respondent,                                    Court of Appeals Case No.
                                                         19A-DR-2561
        v.                                               Appeal from the Hamilton
                                                         Superior Court
Jeffrey M. Shelton,                                      The Honorable J. Richard
Appellee-Petitioner.                                     Campbell, Judge
                                                         Trial Court Cause No.
                                                         29D04-1504-DR-3068



Najam, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-DR-2561 | July 17, 2020                    Page 1 of 7
                                        Statement of the Case
[1]   Following the dissolution court’s entry of the final dissolution decree, Jeffrey

      Shelton (“Husband”) filed a motion to enforce the decree and to correct a

      clerical mistake. The dissolution court granted the motion and clarified that,

      under the decree, Husband was awarded ownership of an S corporation owned

      by the parties during their marriage. Ashley Shelton (“Wife”) appeals the

      court’s order and presents two issues for our review with respect to ownership

      of the S corporation. However, before the court’s order was entered, Wife

      agreed in writing to transfer all of her interest in the S corporation to Husband.

      Thus, her appeal is moot.


[2]   We dismiss.


                                  Facts and Procedural History
[3]   Husband and Wife married in 1994. Husband filed a petition for dissolution of

      the marriage in April 2015. During their marriage, the parties owned

      businesses, including Shelton Properties Indiana, Inc. (“SPIN”), an S

      corporation with Husband and Wife as the only two shareholders. SPIN

      owned several parcels of real estate in Indiana and Arizona.


[4]   Following an evidentiary hearing, the dissolution court divided the marital

      estate unequally, awarding 59% of the estate to Wife. Both parties filed

      motions to correct error, which the court granted in part. In its order, the

      dissolution court modified the decree and awarded 52% of the estate to Wife



      Court of Appeals of Indiana | Memorandum Decision 19A-DR-2561 | July 17, 2020   Page 2 of 7
      and 48% to Husband. Neither party appealed from the court’s grant, in part, of

      their motions to correct error.


[5]   In the final division of the marital estate, the dissolution court divided the real

      properties owned by SPIN in the same manner as it had done in the original

      decree. The court awarded a property at 8028 Vista Canyon to Wife, in full,

      but it divided the remaining SPIN properties equally between the parties. The

      court also ordered each party to share the cost, equally, of income taxes from

      the sale of the Vista Canyon property.


[6]   In its Exhibit 1, which sets out the distribution of the marital estate, the

      dissolution court listed the parties’ four businesses and their respective values.

      The court awarded to Husband as his separate property Shelton Properties,

      Inc., which is distinct from SPIN. And the court awarded to Husband Ashley

      Evans, Inc., valued at $1,298,000, and Indy Focus, Inc., valued at $0. With

      respect to SPIN, Exhibit 1 does not make reference to an award to either party

      but lists its value at $0.


[7]   Thereafter, Husband asked Wife to transfer her shares in SPIN to him. Wife

      refused. Husband then filed his motion with the dissolution court to enforce the

      decree and to “make a clerical correction to the decree.” Appellant’s App. Vol.

      2 at 62. In particular, Husband asked that “the Court clarify the Decree

      pursuant to Trial Rule 60(A)” to “specifically award SPIN to Husband to effect

      the terms of the decree[.]” Id. at 63. Husband also asked that the dissolution

      court “award [a] shareholder loan [in the amount of $416,690.15] and offsetting


      Court of Appeals of Indiana | Memorandum Decision 19A-DR-2561 | July 17, 2020   Page 3 of 7
       liability [for the same amount] to Husband[.]” Id. at 64. In short, Husband

       asked that the court clarify that the decree awarded SPIN to him and valued

       SPIN at $0.


[8]    On September 27, 2019, Wife filed a response to the motion and asserted in

       relevant part that the decree does not “specifically state whether [Wife] or

       [Husband] was awarded” SPIN. Id. at 73. Accordingly, Wife maintained that

       she was not required under the decree to assign her interest in SPIN to

       Husband.


[9]    However, on October 3, before the dissolution court had ruled on Husband’s

       motion, Wife filed with the court a notice that she had executed a transfer

       agreement, “transferring all [of Wife’s] interest in [SPIN]” to Husband.

       Appellee’s App. Vol. 2 at 73. That transfer agreement stated in relevant part

       that Wife transferred “any and all shares” in SPIN to Husband “for no

       consideration” and “[p]ursuant to the Decree of Dissolution[.]” Id. at 74.


[10]   On October 4, the dissolution court issued its order granting Husband’s motion

       under Trial Rule 60(A). The court awarded ownership of SPIN “and all of its

       assets and liabilities with the exception of the net sale proceeds and tax payment

       specifically awarded to Wife under the Decree” and ordered that “the

       Shareholder Loan owed from [SPIN to Husband and Wife] is awarded to

       Husband at zero value.” Appellant’s App. Vol. 2 at 44. This appeal ensued.




       Court of Appeals of Indiana | Memorandum Decision 19A-DR-2561 | July 17, 2020   Page 4 of 7
                                      Discussion and Decision
[11]   Wife contends that the dissolution court erred when it granted Husband’s

       motion to correct the decree under Trial Rule 60(A). In particular, Wife asserts

       that, when it awarded SPIN to Husband, the court made a substantive change

       to the decree, which is not permitted under Trial Rule 60(A). In the alternative,

       Wife maintains that the court’s award of SPIN to Husband was erroneous

       because it did not take into account “the effect of that action [on the] division of

       the marital estate.” Appellant’s Br. at 8.


[12]   We do not reach the merits of Wife’s appeal. As this Court has observed:


               The long-standing rule in Indiana has been that a case is deemed
               moot when no effective relief can be rendered to the parties
               before the court. A.D. v. State, 736 N.E.2d 1274, 1276 (Ind. Ct.
               App. 2000). When a dispositive issue in a case has been resolved in
               such a way as to render it unnecessary to decide the question involved, the
               case will be dismissed. Id. The existence of an actual controversy is
               an essential requisite to appellate jurisdiction. Bremen Public
               Schools v. Varab, 496 N.E.2d 125, 126 (Ind. Ct. App. 1986).


       DeSalle v. Gentry, 818 N.E.2d 40, 48-49 (Ind. Ct. App. 2004) (emphasis added).


[13]   Here, before the dissolution court had issued the order from which Wife now

       appeals, Wife assigned to Husband all of her interest in SPIN “[p]ursuant to the

       Decree of Dissolution” for no consideration. Appellee’s App. Vol. 2 at 74.

       Nevertheless, Wife contends in her reply brief that she tendered only “a proposed

       transfer agreement,” which was “not signed by [Husband] at the time[,]” and

       she maintains that this “form of an agreement” did not “concede that the trial

       Court of Appeals of Indiana | Memorandum Decision 19A-DR-2561 | July 17, 2020     Page 5 of 7
       court had already awarded SPIN to [Husband]” but was made to ensure “that

       [Husband] could not bring a contempt or similar motion against [Wife]” for her

       having not complied with the decree. Reply Br. at 8 (emphasis added). We are

       not persuaded by Wife’s suggestion that the transfer agreement was not what it

       appears to be on its face but was instead a mere feint with no legal force or

       effect and that its plain meaning should be disregarded. Whatever Wife’s

       subjective intent may have been, the transfer agreement transferred her interest

       in SPIN to Husband without any reservation or qualification and states that it

       was executed pursuant to the dissolution decree.


[14]   It is well settled that “‘all parties who sign [a contract] are bound by it unless it

       affirmatively appears that they did not intend to be bound unless others also

       signed.’” Downs v. Radentz, 132 N.E.3d 58, 63 (Ind. Ct. App. 2019) (quoting

       Kruse Classic Auction, Co. v. Aetna Cas. & Sur. Co., 511 N.E.2d 326, 328 (Ind. Ct.

       App. 1987), trans. denied). Wife’s transfer agreement does not indicate that

       Wife did not intend to be bound unless Husband also signed. Accordingly,

       Wife is bound by the transfer agreement.


[15]   Because Wife no longer has any interest in SPIN, it is unnecessary for us to

       resolve the issues Wife raises on appeal. 1 See DeSalle, 818 N.E.2d at 49.

       Accordingly, we dismiss Wife’s appeal as moot.




       1
         We note that Wife asserts in her brief on appeal that “SPIN had outstanding loans of over $400,000.”
       Appellant’s Br. at 12. But Wife does not support that assertion with a citation to the record. In any event,
       neither party appealed from the final decree, in which the dissolution court valued SPIN at $0. Wife cannot

       Court of Appeals of Indiana | Memorandum Decision 19A-DR-2561 | July 17, 2020                     Page 6 of 7
[16]   Dismissed.


       Kirsch, J., and Brown, J., concur.




       now be heard on that issue. For the same reason, Wife cannot now complain that the dissolution court
       erroneously disregarded her tax liability from SPIN.

       Court of Appeals of Indiana | Memorandum Decision 19A-DR-2561 | July 17, 2020                  Page 7 of 7